J-S18029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROSS BONADDIO

                            Appellant                 No. 885 MDA 2015


             Appeal from the Judgment of Sentence March 24, 2015
              In the Court of Common Pleas of Lackawanna County
               Criminal Division at No(s): CP-35-CR-0000807-2014


BEFORE: BOWES, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                           FILED MARCH 10, 2016

        Ross Bonaddio appeals from the judgment of sentence entered in the

Court of Common Pleas of Lackawanna County following his plea of guilty

but mentally ill1 to Kidnapping with the Intent to Inflict Bodily Injury or to

Terrorize.2 The Honorable Michael J. Barrasse sentenced Bonaddio to forty-


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The court held a hearing on September 26, 2014, to determine if Bonaddio
was mentally ill at the time he committed the offense. Dr. Richard E.
Fischbein, an expert in forensic psychiatry, testified that, within a reasonable
degree of medical certainty, Bonaddio suffered from paranoid schizophrenia
or schizoaffective disorder at the time of the crime and that this substantially
affected his capacity to appreciate the wrongfulness of his actions or to
conform his conduct to the requirements of the law.
2
    18 Pa.C.S. § 2901(a)(3).
J-S18029-16



two to ninety months, followed by ten years of special probation. 3 Following

our careful review of the parties’ briefs, the record, and the relevant case

law, we affirm based on Judge Barrasse’s opinion.

       The trial court has fully summarized the procedural and factual history

of this case, which we adopt and need not restate here since we write for the

parties.   See Trial Court Opinion, 10/22/15, at 2-3.     On appeal, Bonaddio

challenges the discretionary aspects of his sentence, and points to several

violations of the Sentencing Code, as follows:

       Should the forty-two (42) to ninety (90) month sentence
       imposed after Mr. Bonaddio’s plea of “Guilty But Mentally Ill” be
       set aside, and the case remanded for re-sentencing because,
       although the sentence was within [the] standard guideline
       range, application of the guidelines was clearly unreasonable (42
       Pa.C.S.A. § 9781(c)(2)) and thus the sentence constitutes a
       manifest abuse of discretion and violates basic sentencing norms
       in that, given the extraordinarily mitigating circumstances arising
       from Mr. Bonaddio’s mental illness, the sentence is unreasonably
       harsh and disproportionate to Mr. Bonaddio’s reduced culpability,
       and further, the sentence violates specific provisions of the
       sentencing code in that the sentence evinces[:] a) a failure to
       consider Mr. Bonaddio’s rehabilitative needs as mandated by 42
       Pa.C.S.A. § 9721(b), b) a failure to consider that Mr. Bonaddio
       “did not contemplate that his conduct would cause or threaten
       serious harm” (42 Pa.C.S.A. § 9722(2)), c) a failure to consider
       “substantial grounds tending to excuse or justify” his conduct
       (42 Pa.C.S.A. § 9722(4)), d) a failure to consider the expert’s
       opinion that Mr. Bonaddio would be “particularly likely to
____________________________________________


3
  A person who is found guilty but mentally ill or who pleads guilty but
mentally ill “may have any sentence imposed on him which may lawfully be
imposed on any defendant convicted of the same offense.” 42 Pa.C.S. §
9727.




                                           -2-
J-S18029-16


      respond affirmatively to probationary treatment” (42 Pa.C.S.A. §
      9722(10)), and e) the reasons for sentence were not adequately
      disclosed in open court at the time of sentencing (42 Pa.C.S.A. §
      9721(b)).

Appellant’s Brief, at 4.

      Sentencing is a matter vested in the sound discretion of the sentencing

court and will not be disturbed absent a manifest abuse of discretion.

Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007).             An appellate

court must accord the sentencing court’s decision great weight because the

court is in the best position to consider the defendant’s character, display of

remorse, defiance or indifference, and the overall effect and nature of the

crime. Id.      Additionally, challenges to the     discretionary aspects of

sentencing are not reviewable as of right. Commonwealth v. Sierra, 752
A.2d 910, 912 (Pa. Super. 2000).         Rather, an appellant challenging the

discretionary aspects of his or her sentence must satisfy the following four-

part test:

         [W]e conduct a four-part analysis to determine: (1)
         whether appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the
         sentence appealed from is not appropriate under the
         Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006) (some

citations omitted).        An appellant raises a substantial question when he

demonstrates that the sentencing court’s actions were inconsistent with the

                                       -3-
J-S18029-16



Sentencing Code or contrary to the fundamental norms underlying the

sentencing process.        Commonwealth v. Ferguson, 893 A.2d 735 (Pa.

Super. 2006).

      Bonaddio has satisfied these procedural requirements for preserving

his sentencing challenge, and the Commonwealth concedes that Bonaddio’s

Pa.R.A.P. 2119(f) Statement has raised a substantial question.             See

Commonwealth v. Diaz, 867 A.2d 1285 (Pa. Super. 2005).

      The trial court applied the proper governing principles and reviewed

the statutory provisions governing guilty-but-mentally-ill pleas. Additionally,

the court detailed the information that it considered before imposing the

sentence,      including   the   presentence   investigation   and   psychiatric

evaluations.     Based upon our review, we agree with Judge Barrasse’s

assessment and analysis of Bonaddio’s substantive claims, see Trial Court

Opinion, at 4-12, and we conclude that Judge Barrasse did not abuse his

discretion. We, therefore, affirm the judgment of sentence based on Judge

Barrasse’s opinion. We direct the parties to attach a copy of the opinion in

the event of further proceedings.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/10/2016


                                      -4-
                                                                                               Circulated 02/26/2016 11:48 AM
· 'Oct. 22'. 2015 J_:5lAM                                                                 No. 5769 P. 2



                          IN THE COURT OF COMMON PLEAS OF LACKA wAl~ACOUNTY


              COMMONWEALTH OF PENNSYLVANIA                                                           .s:     ~·- ~
                                                                                                     c.....,         ;=:, ~
                                                                                                                     rn r--
                     V.                                                    14 CR 807                                 o rl
                                                                                                                      ~'-'


         "   ROSS ANTHONY BONADDIO


                                                                                                     _(;')           ~·   .   .   .
                                                                                                                     '            .
                                                         OPINiON

                     BARRASSE, J.

                     This opinion is filed pursuant to Rule 1925(a) of the Pennsylvania Rules of Appellate

             Procedure and pursuant to the request of the Superior Court Appellant Ross Anthony Bonaddio

             (herein after "Appellant") appeals this Court's March 24, 2015 Judgment of Sentence, The

             Appellant's complaints on appeal are as follows, verbatim:


                      In light of the extraordinarily mitigating circumstances arising from the fact that
                      Mr. Bonaddio suffers from "paranoid schizophrenia versus schizoaffeetive
                      disorder", and was found "Guilty But Mentally Ill" of 18 Pa. C.S.A. § 290l(a)(3) _
                      after a hearing in which an expert offered an uncontradicted opinion that there is a
                      strong correlation between Mr. Bonaddio's psychiatric illness and his crime, that
                      Mr. Bonaddio believed he was helping the victim by assaulting her, that Mr.
                  · Bonadd.io does not have an anti-social personality disorder, that he does not pose
                    . a risk of violence when taking his medications, and that he is a good candidate for
                   treatment under supervised release, the sentence of forty-two (42) to-ninety (90)
                   months, although within the standard guideline range, constitutes a manifest abuse
                   of discretion and violates basic sentencing no11I1S in that it is unreasonably harsh,
                   failed to give appropriate weight to the expert' s recommendations, and is
                   disproportionate to Mr. Bonaddio's reduced culpability, and the sentence violates
                   specific provisions of the sentencing code in the sentence evinces a) a failure to
                   consider Mr. Bonaddio's rehabilitative needs -as mandated by 42 Pa.C.S.A. §
                   9721(b ), b) a failure to· consider that Mr. Bonaddio "did not contemplate that bis
                   conduct would cause or threaten serious harm" (42 Pa. C.S.A. § 9722(2)). c) a
                   failure to consider "substantial grounds tending to excuse or justify>' his conduct
                   (42 Pa.C.S.A. § 9722(14) and d) the expert's opinion that Mr. Bonaddio would be
                   "particularly likely to respond affirmatively to probationary treatment" (Pa.
                   C.S.A. § 9722~10), and to whatever extent the court found aggravating




                                                            1
               circumstances, they were not adequately explained in the court' s "reasons for
               sentence" in violation of 42 Pa. C.S.A. 9721(b).
                           '
      [Emphasis in original.]
.'\       .
               Based upon the following reasons, including review of the record, the facts of the case,
                                                                                            ,.       ... .
      and the character of the Defendant, this Court's Judgment of Sentence on March 24, 2014 should

      be affirmed,
      t
      I



  FACTUAL AND PROCEDIDµL IDSTORY

               On January 27, 2014. Scranton police officers responded to a report of a woman yelling

  for help at the address where the Appellant and victim were living. Officers forced themselves

 into the house after Appellant refused to let them enter. Appellant took a fighting stance and

 began to yell at officers. He was told to get on the ground and refused. O~cers tased Appellant,

 and eventually restrained him. Appellant's girlfriend was found naked, bloody, and bruised on

the floor inthe rear of the house. She stated that Appellant was beating her for: three days and he

had locked her in the house so that she could not escape. She attempted to escape, but Appellant

chased· her and dragged her back into the house. It was later determined that Appellant is a

paranoid schizophrenic who went off his medication. Appellant was suffering from
                                                                                                 .   .
hallucinations and delusions in which lie thought he bad to beat the aliens or evil spirits out of

the victim. Appellant also told the victim that aliens entered the bodies of his sons and be was

going to shoot them in the bead the next time they enter.

              Appellant was charged with Kidnapping with the Intent To inflict bodily injury on or to

terrorize in violation of 18 Pa.C.S.A. §290l(a)(3), Unlawful Restraint/ Involuntary Servitude in

violation ~f 18 Pa.C.S.A.2902(a)(2), two (2) counts of Terroristic Threats with Intent to

Terrorize Another in violation of 18 Pa.C.S.A. 2706(a)(l), Simple Assault inviolation of 18




                                                      2
                                                                                IVV,   ')/U'7   r.   't




 fa.CS.A: 2701(a)(l), False Jmprisomnent iri violation of18 Pit. C.S.A. 2903(a),_Resisting

 Arrest or Other La~ Enforcement in violation of 18 P_a.C.S . .A. §5104, and Harassment+

:' Subjecting Another to Physical Contact in violation of 18 Pa. C.S . .A.· § 2709(a)(1).
                                                                                                          .
         On August 25, 2015, Appellant entered a Guilty Plea the Kidnapping charge. This Court

 granted Appellant's petition. to Appoint and Fund an Expert to Provide an Opinion as to Guilty
 f                                   .      .
 I
 but Mentally Ill on· September 11, 2014. After withdrawing bis guilty plea, Appellant entered a

 plea of Guilty but Mentally Ill to Kidnapping with the Intent To inflict bodily injury on or to

 terrorize in violation of 18 Pa.C.S.A. §2901(a)(3) on September 26, 2014. The remaining

 charges were withdrawn,
         On December 22,    2014, this Court ordered Appellant be conunitted to DOC custody for a

 sixty (60) day diagnostic evaluation. On Max-ch 24, 2015, after reviewing the presentence

 investigation and psychiatric evaluations, the Court sentenced Appellant to 42 to ninety (90)

 months imprisonment follo~ed by ten (10) years special probation. Appellant filed a Motion for
                      ~
 Reconsideration of Sentence on April 2, 2015., which was denied after a hearing on April 27,

 2015. Appellant timely appealed.


 D)SCUSSION


         Initially, we not~ that no automatic right of appeal exists for a challenge to the

 discretionary aspects of sentencing. Rather, this type of appeal is more appropriately considered

 a petition for allowance ofappeal. Comnionwealth v. Rossetti, 863 .A.2d 1185, 1193-1194 (Pa.

 Super. 2004) (citing Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa.Sup~r.2001)

 (citations omitted)).




                                                    3
Oct. 22. 2015 9: 52AM                                                                       111.J, :JI V7   .   r ,   .1




                  Before reaching the merits of a discretionary sentencing issue, a court must ascertain

          whether an appellant (i) filed a timely notice of appeal, (ii) properly preserved the issue to be

          heard on appeal, (iii) filed a· brief free of fatal defects, and (iv) raised a substantial question that

          the sentence appealed from is not appropriate under the Sentencing Code. Commo~wealth v.
,·        Mastromarino,     2 A.3d 581, 588 (Pa. Su.pe:i•. 2010), cert. denied, 14 A.3d 581.

                  A court evaluates whether a particular issue raises a substantial question on a case-by-

          case basis. Commonwealth -v-. Rossetti, 863 A.2d 1185, 1192 (Pa. Super. 2004). "[The court]

         will grant an appeal only when the appellant advances a colorable argument that the sentencing

         judge's actions were either: (1) inconsistent 'With a specific provision    of the Sentencing. Code or
        · (2) contrary to the fundamental norms which underlie the sentencing process." Common.wealth

         v. Brown, 741 A.. 2d 726, 135 (Pa. Sup et. 1999) (en bane), "[A) claim of excessiveness of

         sentence does not raise a substantial question where     the sentence is within the statutory


                 We believe that no substantial question exists to Appellant's sentence, as the sentence

         imposed upon Appellant was within the guidelines.

                 Even assuming Appellant's sentence is an appealable issue, we believe the sentence was

         appropriate.and should be affirmed. First, it is well-established law that the sentencing function

         is a matter vested within the sound discretion of the sentencing court and will not be disturbed on

         appeal absent a manifest abuse of discretion. See Commonwealth v. Walli., 926 A.2d ·957, 961

         (Pa. 2007). "[Ajn abuse of discretion is more than a mere error of judgment ... : [A] sentencing

       · court 'Will not have abused its discretion unless the record discloses that the judgment exercised

         was manifestly unreasonable, or the result of partiality. prejudice, bias or ill-will." Id.

         (quotations omitted). "An abuse of discretion may not be found merely because an appellate




                                                             4
    · court might have reached a different conclusion. ... ., Grady v. Frito-Lay, Inc., 839 A.2d 1038,

        1046 (Pa. 2003).·The rationale offered by the Pennsylvania Supreme Court for this deferential

        standard is as follows:
                                                                                                       .
                 Simply stated, the sentencing court sentences flesh-and-blood defendants and the nuances
                 of sentencing decisions are difficult to gauge from the cold transcript used upon appellate
                review. Moreover, the sentencing court enjoys an institutional advantage to appellate
'               review, bringing to its decisions an expertise, experience, and judgment that should not.
t
I               be lightly disturbed, Even with the advent of the sentencing guidelines, the power of
              . sentencing is a function to be performed by the sentencing court. Thus, rather than cabin
                the exercise of a sentencing court's discretion, the guidelines merely inform the
                sentencing decision.

    Walls, 926 A.2d at 961-62 ( citations omitted). Furthermore, a sentence of confinement must be

    "consistent with the protection of the public, the gravity of the offense as it related to the impact

    on the life. of the victims and on the community, and the rehabilitative needs of the defendant."

    42 Pa.C.S. §9721(b ). A sentencing court may determine a defendant's potential for rehabilitation

by considering his demeanor, apparent remorse, manifestation of social conscience, and

cooperation with law enforcement agents. Commonwealth v. J3eg_Iey, 780 A.2d 605, 644 (Pa.

2001)~ Commonwealth               Y,   Constantine, 478 A.2d 39 (Pa. Super, 1984); Co:mmonwealth v.

Gallagher, 442 ~2d 820 (Pa. Super. 1982),

             Further, if a Pre-Sentence Investigative Report exists, Pennsylvania Courts shall presume

that the sentencing court "was aware of relevant information. concerning the defendant's
    .                        .

character and weighed those considerations along with mitigating statutory factors. A pre~

sentence report constitutes the record and speaks for itself." Com:mohwealth v. Deve~, 54.6

A.2d 12, 18 (Pa. 1988). The Devers court further articulated that "it would be foolish, indeed. to

take the position that if a court is in possession of the facts, it~      fail to apply them to the case

at hand." Id. See Commonwealth v. Boyer, 856 A. 2149 (Pa. Super. 2004); Commonwealth
                                 .                    .


v. Buny, 765 A.2d 1144 (Pa. Super .. 2000).



                                                         5
                   Moreover, the fact that Appellant entered a plea of Guilty But Mentally Ill does not

          entitle Appellant to any reduction in sentence. The statutepertaining to disposition of persons

:,        who plead guilty but mentally ill provides in relevant part as follows:

                   (a) Imposition of sentence.-A defendant found guilty but mentally ill or, whose plea of
                   guilty but mentally ill is accepted under the provisions of 18 Pa.C.S.A. § 314 (relatfug to
                   guilty but mentally ill) may have any sentence imposed on him which may lawfully be
 {
                   imposed on any defendant convicted of the same offense.             ·
 I

          42 Pa.C.S.A. § 9727.

                  Our Pennsylvania Supreme Court has reiterated that "a defendant found to be guilty but

         mentally ill is entitled to no reduction in sentence." Commonwealth v. Santiago, 579 Pa, 46,

         78, 855 A.2d 682, 701 (2004). Our legislature has specifically dictated that a defendant found'

         guilty but mentally ill "may have any sentence imposed on him which may lawfully be imposed

         on any defendant convicted of the same offense." Id. at 78-79, 855 A.2d flt 701 (quoting 42

         Pa.C.S.A. § 9727(n)); see also Commonwealth v. Diaz, 867 A.2d 1285, 1287 (Pn.Super.2005)

         (stating that "[tlhere is no mandatory reduction in sentence because a defendant has acted due, at

         I~   in part, to mental illness").

                 In the present case, prior to imposing sentence, this Court had the benefit of a pre·.

     sentence investigative report, which was reviewed in its entirety. Upon review, this Court

     considered tlie particular circumstances of the offense, as well as the character of the Appellant.

     Inimposing Appellant's sentence, we first took into consideration the sentencing guidelines. As

     stated above, Appellant was sentenced            within the standard    guidelines for the offense committed.

     We also took into account Appellant's prior criminal history.' N.T. March 24> 2015, p. 11.

     Additionally, we considered the particular circumstances of the offenses committed, the impact

     on the victim, and the need to deter Appellant ·and others from committing this type of offense,


     1
         The Presentence Investigation Report calculated Appellant's Prior Record Score at 2.
Oc.!. 22. 2015 9:53AM                                                                    No. 5769 P. 8



          and the protection of the community at large. This Court considered all the aggravating and ·

        .'\ mitigating factors, the presentence investigation report, the psychiatric evaluation report, and

          Appellant's testimony in this case. Id. at U. Even at Sentencing when asked why.considering
                                                                                                               '

         ~the   violent nature of crime, the Court shouldn't be more concerned about the safety and welfare
                                                                                                    .
         f~~·

         of the public, the Appellant placed blame on the fact the lack of medication, but brushed over the

         fact that he chose to stop taking the medication, despite his diagnosis. Appellant stated: 'Tm

         sorry for what I did. It wasn't my fault. I was not taking my medications. I thought I was helping

         the people. I was incompetent at the time." Id. When asked why he wasn't taking his

         medications the Appellant stated 1'1 ran out of them. I never got them refilled .... "Id. This Court

         then sentenced Appellant in the standard range to forty-two (42) to ninety (90) months

         incarceration followed    by ten (10) years probation.   Id. at 13.

                  Appellant'~ specific complaints on appeal regarding the discretionary aspects of his

        sentence are as follows:

                  a) a failure to consider Mr. Bonaddio's rehabilitative needs as mandated by 42
                  Pa.C.S.A. § 972l(b),

                  b) a failure to consider that Mr. Bonaddio "did not contemplate that his conduct
                  would cause or threaten serious harm" (42 Pa. C.S.A. § 9722(2)),

                  c) a failure to consider "substantial grounds tending to excuse or justify" his·
                  conduct (42 Pa.C.S.A. § 9722(14) and ·

                  d) the expert's opinion that Mr. Bonaddio would be "particularly likely to respond
                  affirmatively to probationary treatment" (Pa. C.S.A § 9722(10),

                  [e)J and to whatever extent the court found aggravating circumstances, they were
                 not adequately explained in the court's "reasons for sentence" in: violation of 42
                 Pa. C.S.A. 9721(b).

        A. Whether the Court Abused Its Discretion In Failing to Consider Mr. Appellant's
        Rehabilitative
        -----
                       Needs As Mandated Bv 42 Pa.C.S.A. § 9721{b)?
                                                  ......




                                                           7
Vet.   n. 201';   9:53AM                                                                    No. 5769 P. 9



                     Appellant' s assertion that the Court abused its discretion or violated basic sentencing

             norms is without merit
        .,
                     The Sentencing Code states the following regarding the types of confinetilent and" ,

             supervision a sentencing court may impose:

                     (b) General standards=-In selecting from the alternatives set forth in subsection (a), the
                     court shall follow the general principle that the sentence imposed should call for
                     confinement that is consistent with the protection of the public, the gravity of the offense
                     as it relates to the impact 011 the life of the victim and on the community, and the
                     rehabilitative needs of the defendant. .                                   ·

             42 Pa.C.S.A. § 9121(b).

                     As previously stated, in imposing sentence, this Court did consider th~ rehabilitative

             needs of the Appellant, as well as the safety and protection of the public and the gravity of the

             offense as it relates to the impact on the victim and the community. This Court considered all the

             aggravating and mitigating factors, the presentence investigation report, the psychiatric
             evaluation report, and Appellant's testimony in this case. N.T. March 24, 2015, p.12. This was

             a violent incident in which Appellant imprisoned and beat his girlfriend while suffering from

             hallucinations due to thefact that Appe1lant failed to take bis prescribed medication for his

             mental illness. The victim was found naked, bloody, and bruised from being repeatedly shoved,

             punched, and kicked. The Court also considered Appellant's prior criminal history, his prior

             failures to address his mental illness and follow through with treatment Id. at 4, 8. The Court

             also considered the fact that Appellant did not really accept responsibility for his behavior. Id. a

             4-5. Additionally, the Court considered the potential harm to public that Appellant could cause.

             - Id. at 7. Fmthennore>
                          .          the Court took into consideration the fact that the expert opined
                                                                                                  .
                                                                                                       that     ·

             Appellant did not need to be committed to facility like Norristown or Warren State, but would do
                                                   .                      .

             well in a state correctional facility with a strong psychiatric backup.   N.T. Septe~ber 26, 2014, . ·


                                                               8
              p. 10. This Court determined in its discretion that based on the Appellant's character,

             . background, psychological report, expert testimony, and the nature of the offense itself, a
.'\


              sentence of imprisonment within the guidelines was the most appropriate and best served the
                                                                                                         ...
             purposes of sentencing.
      ,
      t"
      I
             B. - D. Whether the Court Abused Its Dbcretion or Otherwise Violated Specifie Provisions
             of the Sentencing Code by Failing to Give Adequate Weight to Factors in Favor of
             Probation?

                     Appellant's second, third, and fourth matters complained on appeal assert that the Court .

             failed to consider that factors to be given weight in favor of probation under 42 Pa.C.S.A .. §

             9722. Specifically, Appellant contends that the Court failed to consider that Appellant "did not

             contemplate that his conduct would cause or threaten serious harm" under 42 Pa.C.S.A. §

             9722(2), failed to consider "substantial grounds tending to excuse or justify'' Appellant's conduct

            under Pa. C:~.A. § 9722(4), and failed to consider the expert's opinion that Appellant would be

            "particularly likely Jo respond affirmatively   to probationary treatment"   under Pa. C.S.A. §

            9722(10). Appellant claims that violating these specific provisions of the Sentencing Code

            resulting in a manifest abuse of discretion and violated basic sentencing norms.

                    Appellant's claims   are again. without merit. In Section 9722 the legislature specifically
                                                                                   1



            states that the grounds listed therein are to be given weight in favor of probation, but are not

           · controlling.upon the discretion of the court. 42 Pa. C.S.A, § 9722. The factors under Section

            9722 are to be given weight in favor of probation, but do not mandate probation. ~entencing

            discretion remains with the court. Moreover, the other facts and circumstances surrounding the

            nature of the case and goals of sentencing are also accorded weight. Inthis case, the Court found

           .that the factors in favor of incarceration outweighed those infavor of probation. The Court

            considered all facts in the record> including the presentence investigation report and the


                                                               9




                                                                                                                   ,
                                                                                      No. 5769 P. 11



       psychological exam report, applied such facts to the Sentencing Code, and balanced the

       sentencing purposes of rehabilitation, deterrence, and iucapa~itation. As explained in above, the

       Court discussed specific factors regarding the Appellant and determined that, in its-.jµdgment, the

       sentence imposed was appropriate.
,,
r
      E. Whether the Cou1-t Abused Its Discretion In Failing to A~nately Etplain Any
      Aggr.a:vating Circumstances in the Court's "Reasons For Sentence;' ln Violation of 42 Pa.
      C.S.A. §972l(b)?                                                                   .

              Appellant's final matter complained of on appeal asserts that to whatever extent the court

      found aggravating circumstances, they were not adequately explained in the court's "reasons for

      sentence" in violation of 42 Pa. C.S.A. § 9?21 (b).


              The relevant portion of Section 9721 (b) provides that:

             In every case in which the court imposes a sentence for a felony or misdemeanor,
             modifies a sentence, resentences an offender following revocation of probation, county
             intermediate punishment or State intermediate punishment or resentences following
             remand, the court shall make as a part of the record, and disclose tn open court at the 'time
             of sentencing, a statement of the reason or reasons for the sentence imposed.

     42 Pa. C.S.A. § 972l(b).

     Further, the Supreme Court of Pennsylvania explained in ColilkJ1onwealth v. Devers,

             Apre-sentence report constitutes the record and speaks for itself. In order to dispel any
             lingering doubt as to our intention of engaging in an effort of legal purification, we state
             clearly that sentencers are under no compulsion to employ checklists or any extended or
             systematic definitions of their punishment procedure. Having been fully informedby the
             pre-sentence report, the sentencing court's discretion should not b? disturbed.

     Devel's, 546 A.2d 12, 18 (Pa. 1.988).

             As previously stated above, the Court in this matter reviewed both the presentence

     investigation report and psychological examination prior to Sentencing. As the Court in Devers

     stated: "a pre-sentence report constitutes the record and speaks for itself," !!h In addition to the




                                                       10
\•.·

              presentence report and psychological exam reports, the Court made on the record references to

              the 'Appellant's prior criminal history and failures to follow through, N.T. March 24, 2015, p. 4,
                                                                            .                        .

              8. The Court also considered the violent . nature of this
                                                                     .
                                                                        crime, the impact on the
                                                                                             ~
                                                                                                 victim> as well as

              the potential for future   harm to the public.   Id. at 11.

                      This Court observed that the Appellant's serious mental condition has been the focus of
       -:
       ,,·
       I      this criminal offense and a factor in the Appellant's prior criminal history. According to past

              medical records, a report from Dr. Richard Fischein that has been received .into evidence at the

              time of the Appellant's guilty plea, as well as a court-ordered psychiatric evaluation from SCI ·

              Camp Hall, the Appellant has a history of Paranoid Schizophrenia and Delusional Disorder

              dating back to 2005. The Appellant was prescribed psychiatric medications Seroquel, Ativan,

             and Ambien, which he failed to take at the time of the offense. Appellant has also been

             hospitalized in the past for mental health treatment in 2005 and 2011. Appellant has been using

             steroids since 2007.

                    'AB such, this Court had to balance what the Appellant requires in light of his mental

             illness with what the law and society require, especially the safety of others. As previously

             stated, under Pennsylvania law, a defendant whose plea of guilty but mentally ill is accepted may

             be sentenced to any sentence that may lawfully be imposed upon a defendant convicted of the

             same offense. Inaddition, mental illness alone cannot absolve a defendant from criminal

             responsibility, rather such a determination depends upon the facts of the case. The facts of this

             case indicate that the Appellant admitted to locking the doors of the house and attempting to

             force the evil spirits out of the victim. The Appellant admitted thal he was off bis medication at

             the time of the· offense because he failed to refill his prescription and thought he no longer
                 Ver. LL. LU I?   Y: '>'>AM                                                               No. 5769 P. 13




                             needed it. The Appellant bas shown that he cannot self-remediate his mental impairments, rather

                             the Appellant is stabilized in the structured environment of the prison.
                                                                             .                      y'
                                     Accordingly, the Court recognized that the Appellant bas received mental health

                             treatment for several years and stated that he was sorry for committing the crime. However, the
        ,-
                            _ Appellant's mental illness coupled with the violent and aggressive behavior he exhibited when

                             unmedicated warrants intensive monitoring through incarceration with ongoing psychological

                             therapy and treatment. Incarcerationin a state correctional facility will provide a level of mental

                             health service to aid the Appellant in his rehabilitation. Thus, this Court sentenced Appellant in
                                                     ',




                            the standard range of forty-two (42) to ninety (90) months imprisonment.

                                    Therefore, based on the presentence report, psychological exam reports, and the Court's

                            observations statements during sentencing, this Court did adequately describe the aggravating

                            factors aod no abuse of discretion occurred.


                            CONCLUSION

                                    Accordingly, the sentence imposed by this' Court was appropriate under the guidelines

                            and given the facts and circumstances of this case. Therefore, this Court's March 24, 2015

                            Judgment of Sentence of this Court should be affirmed.




                           CC: Notice of the entry of the foregoing Memorandum has been provided to each party pursuant
                           to Pennsylvania Rule of Criminal Procedure 114 by mailing time-stamped copies to the
                           following individuals:

   '
   l
   !
   f.
   j:

  I;                                                                        12



.J.._                                                                 -------
 . !         /
 i I<